— Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, J.), entered August 23, 2011 in a personal injury action. The order, insofar as appealed from, denied that part of defendant’s motion seeking summary judgment dismissing plaintiff’s Labor Law § 200 and negligence causes of action.Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on July 20 and 23, 2012,It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Smith, Centra, Lindley and Martoche, JJ.